PER CURIAM.
Appellant seeks review of his life sentence, pursuant to the Prison Releasee Reoffender Act, for robbery with a deadly weapon. He acknowledges that our prior decisions in Brown v. State, 24 Fla. L. Weekly D2753, — So.2d-, 1999 WL 1112715 (Fla. 1st DCA Dec.8, 1999), and Knight v. State, 791 So.2d 490, rehearing granted in part (Fla. 1st DCA 2000), review pending, No. SC-001987 (Fla. Sept. 21, 2000), mandate an affirmance unless we recede from them. We decline to do so. However, as in Knight, we certify the following question as one of great public importance:
DOES SECTION 775.082(9)(A)3A, FLORIDA STATUTES (1999), WHICH MANDATES A LIFE SENTENCE FOR PRISON RELEASEE REOF-FENDERS WHO COMMIT “A FELONY PUNISHABLE BY LIFE,” APPLY BOTH TO LIFE FELONIES AND FIRST DEGREE FELONIES ■ PUNISHABLE BY IMPRISONMENT FOR A TERM OF YEARS NOT EXCEEDING LIFE?
Appellant’s sentence is affirmed.
AFFIRMED.
ALLEN, WOLF and WEBSTER, JJ., CONCUR.